1210712018 14:58 FAX 5029                       WILLIAMS AND CONNOLLY                                                       ~002
              Case 1:17-cv-07417-VM-HBP Document 92 Filed 12/07/18 Page 1 of 2


                                                    LAW OFFICES
                                     WILLIAMS S CONNOLLY LLP
                                             725 TWELFTH STREET, N.W.
                                           WASHINGTON, D. C. 20005-5901            ~l)W./'A.R.0 111:lW   ,:TT W-"ft.l.lAM,!;. (IQ~O•IQ(U'\)
     KENNETH J. BROWN                                                                    P11,U1. k . ..;0,-,NOLLY og22-10,-8)
      (202) 434-5818                              (202) 434-5000
       kbrown@wc..com
                                                FAX (202) 434-5029

                                                                               l'S!h ,;ON
                                                                              DCCI ·-rnNr
                                                December 7, 2018              ELECTRO ICALLY FILED

        VIA FACSIMlLE (212) 805-6382
                                                                                                               P/?ir'
        The Honorable Victor Marrero
        United States District Judge
        500 Pearl Street, Suite 1040
        New York, NY 10007

                Re:     Coventry Capital v. EEA, No. 17-cv-07417(VM)(HBP)

        Dear Judge Marrero:

                I write on behalf of Plaintiff Coventry Capital US LLC ("Coventry") to res ectfully request
        that the Court rule on Coventry's pending motion for a preliminary injunction, which has been
        held in abeyance pending the parties' discussions about the prospects for settli this litigation.
        As counsel for Coventry stated during the October 19, 2018 hearing on the preli inary injunction
                                 4
        motion. Coventry was ' more than happy" to explore the possibility of resolving this case on
        mutually acceptable terms. Dkt. No. 90 at 25:3-6. At the Court's direction, Co ·entry attempted
        to engage Defendants in such discussions. As set forth in Coventry's October 2 , 2018 letter to
        the Court, Defendants' response was that "'[p]rior to considering any mediation the Defendants
        request that Coventry provide them with a settlement proposal and suggested fr rnework." Dkt.
        No. 89, Ex. 1. Since then, Coventry repeatedly has requested from Defendant basic, updated
        infonnation about the underlying portfolio of life insurance policies-the c mposition and
        economics of which have changed materially since the parties' dealings in 2017-as would be
        necessary to allow substantive settlement discussions to begin. This inclu es updated Ii fe
        expectancies and medical records for the insureds, updated premium illustra ions, and oilier
        information that Coventry would need before making a bid. Defendants ha ~ refused these
        requests, and it is clear that further requests would not be productive.

                Coventry therefore requests that the Court now rule on Coventry's motion or a preliminary
        injunction. We appreciate the Court's attention to this matter and are prepared to ddress it further
        at the Court's convenience.
                                              WILLIAMS AND CONNOLLY              ~003
l2i07:2018 H:59 FAX 5029
              Case 1:17-cv-07417-VM-HBP Document 92 Filed 12/07/18 Page 2 of 2

        Hon. Victor Marrero
        December 7, 2018
        Page 2


                                                  Respectfully submit1ed,



                                                   ~~
        cc:     Counsel ofrecord (by email)




                                    SO ORDERED. S ~
                                      1~-7-/f~//               /-~
                                    DATE          PVICTORMARRERO, U.S.D.J.
